Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Claims 18-22 and 25 (see below) are withdrawn.  Responses to the arguments are presented after the first rejection to which they are directed.   The ODP over copending Application No. 15735498 (20180181000) is withdrawn based upon the proper terminal disclaimer of 6/17/2022. 
Rejoinder will be considered when the elected claims are allowable.
Newly amended claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  This is to the cured resist underlayer, not the composition coated.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In claim 25, this is the cured/crosslinked resist underlayer, not the film forming composition of claim 14 (note that the composition is cured/crosslinked after coating by baking/heating ....see examples and [0092-0093,0127]). The polymer of claim 25 is that formed after processing the composition of claim 14 as recited in withdrawn claims 18-20. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, formula A-3, A-4 and A-5 are not bounded by formulae 1 and 2 as R4 linking the Si and the phenyl group cannot be a single bond.
In claim 30, when R4 is a secondary amino group, there is no Si-C bond as required by claim 14.
In claim 30, when R4 is a sulfur atom, there is no Si-C bond as required by claim 14.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,16-17,24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. 20150004791, in view of Ogihara et al. 20140093825 and Hatakeyama et al. JP 2007-199653.
Ogihara et al. 20150004791 teaches sol 11, which includes siloxane polymer A11 (monomers 100,101,102,106 (which includes an acyloxy group),113,116 [0213-0214], MW 2700), siloxane polymer B4 (monomers 101 and 120 [0214,0220-0221], MW 2700), a thermal crosslinking accelerator  (triphenylsulfonium maleate [0223]), maleic acid and solvents (see table 3).   
Siloxane polymer A11				Siloxane polymer B4

    PNG
    media_image1.png
    49
    260
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    68
    278
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    89
    255
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    31
    271
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    23
    256
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    22
    259
    media_image6.png
    Greyscale


Other repeating units disclosed include:

Also disclosed is monomer 125 
    PNG
    media_image7.png
    99
    261
    media_image7.png
    Greyscale

And monomer 122 
    PNG
    media_image8.png
    91
    261
    media_image8.png
    Greyscale

On page 26 
    PNG
    media_image9.png
    99
    67
    media_image9.png
    Greyscale
, on page 36 
    PNG
    media_image10.png
    43
    178
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    55
    219
    media_image11.png
    Greyscale


Other polymers disclosed include B8 (monomers 101 and 124, tables 2 [0220]). Polymer A can include other monomers including the 5th monomer in the left column on page 26 which includes a t-butoxy moiety and those containing other moieties bounded by formula 4, where S1 and S2 can be O, CO, OCO, COO or OCOO and Q1,Q2, Q3 or Q4 can be C0-10 alkyl and U is hydrogen, hydroxyl or oxirane [0088-0091]. Polymer A also includes silicon compounds bounded by A-1-1 to A-1-4 where R is a C1-6 hydrocarbon and R1-R6 are hydrogen or a C1-30 organic group [0021-0023].  Polymer B includes a components of B-1, its condensate or hydrolysate, where at least one or more of R1B, R2b or R3b are a hydroxyl or carboxyl group having an acid labile group such as the alkoxides substituted phenyl groups on page 35-40 and the ethoxyethoxyphenyl group containing compounds of 12th and 16th compounds in left column of page 36, sixth and 11th compounds in the right column of page 37, 2nd and 10th compounds in left column of page 38.  The addition of organic compounds having two or more hydroxyl or carboxyl groups is disclosed as improving peeling [0165-0168]. The addition of photoacid generators such as those disclosed by JP 2009-126940 at (0160-0179) is disclosed [0173].   Component B is selected from one or more of those bounded by formula B-1 and can includes those of formulae A-1-1 to A-1-4 [0156-0164]  Those of formulae A-1-1 to A-1-4 are disclosed at [0069,0076-0091].  Additives with hydroxymethyl or hydroxy groups/moieties (sorbitol, trimethylolethane, pentaerythritol, triethanoamine and xylitol) are used in sols 13,17 and 22-24. Additives having two or more hydroxyl (including hydroxy, hydroxymethyl and hydroxyethyl moieties) or carboxyl groups (so they acts as crosslinkers due to the at least two reactive sites) are disclosed at [0165-0168] and include the compounds having hydroxymethylpyran skeletons and compounds bounded by general formula 
    PNG
    media_image12.png
    89
    66
    media_image12.png
    Greyscale
, where Y is a hydrogen, methyl or hydroxymethyl, R9 is methylene, carbonyl, or phenylene, n is 3-100.
Ogihara et al. 20140093825 teaches t-butoxyphenylethyltrimethoxysilane (monomer 120), which is bounded by formulae 1 and 2 [0131].  This is copolymerized with methyltrimethoxysilane (monomer 101) in the formation of polymers A-1 to A-3 (tables at [0130]). Sols 1 to 5 combine these polymers with a crosslinking agent [0132]. The addition of thermal acid generators is disclosed including those taught at [0061-0085] of JP 2007-199653 [0108]. Useful crosslinking agents are disclosed as having the effect of rendering the cured resins less soluble to solvents. [0107]. Monomers 120-124 [0131] are bounded by the language of formula A-1 where at least one of substituents R1, R2 or R3 are able to generate a phenolic or naphtholic hydroxyl group, including the alkoxylphenyl moieties of pages 6 to 15 and the ethoxyethoxyphenyl group containing compounds of 13th compound in right column of page 7, first and 9th compounds in the left column of page 8, 2thand 12th compounds in left column of page 9,  and the Third and 11th compounds in the right column of page 9  [0070-0079]. Silicon containing monomers which can be condensed with these are disclosed at [0080-0081]. The use of crosslinking agents such as those taught in (0055-0060) of JP 2007-199653 is disclosed [0107]. Crosslinking agents CL-1 
    PNG
    media_image13.png
    127
    165
    media_image13.png
    Greyscale
 and CL-3 
    PNG
    media_image14.png
    127
    124
    media_image14.png
    Greyscale
are used in the examples.
Hatakeyama et al. JP 2007-199653 teaches crosslinking agents and describes those having methylol, alkoxymethyl, acryloylmethyl, double bonds, epoxies, thioepoxies, isocyanates, azides, alkenylethers or hydroxy groups as crosslinking sites [0055-0060].  Useful epoxies are disclosed at [0057]. Examples of those containing hydroxy groups are disclosed at [0059]. 
It would have been obvious to one skilled in the art to modify sol 11 of Ogihara et al. 20150004791 by replacing the polymer B4 with a similar polymer where monomer 120 is replaced with one of the ethoxyethoxyphenyl group containing compounds of 12th and 16th compounds in left column of page 36 based upon the disclosed equivalence at [0156-0164] of Ogihara et al. 20150004791 and to add a crosslinking agent such as those having hydroxymethyl or alkoxymethyl groups used in the examples of Ogihara et al. 20140093825 or the hydroxymethylpyran compounds disclosed at [0166] of Ogihara et al. 20150004791, based upon the disclosure of the polyhydroxy containing groups at [0165-0168] of Ogihara et al. 20150004791 which are recognized in the art as facilitating crosslinking due to the presence of methylol, alkoxymethyl, acryloylmethyl, double bonds, epoxies, thioepoxies, isocyanates, azides, alkenylethers or hydroxy groups as crosslinking sites in [0055-0060] of Hatakeyama et al. JP 2007-199653 which is referenced at [0107] of Ogihara et al. 20140093825.  The composition are inherently wet etchable in a mixture of 1% aqueous hydrogen peroxide solution including 0.6 wt% ammonia based upon the evidence of the etching of film 11 (sol 11) in table 4, where 347 angstroms of the thickness was removed by treatment with this H2O/H2O2/NH3 solution at 50 degrees C for 10 minutes [0225] of Ogihara et al. 20150004791.  The examiner also holds that it is inherently etchable in hydrogen peroxide solutions which have had their pH adjusted by the addition of sulfuric acid based upon the disclosure at [0198] of Ogihara et al. 20150004791

Alternatively, it would have been obvious to one skilled in the art to modify sol 11 of Ogihara et al. 20150004791 by replacing a portion of the polymer B4 with a similar polymer where monomer 120 is replaced with one of the ethoxyethoxyphenyl group containing compounds of 12th and 16th compounds in left column of page 36 based upon the disclosed equivalence at [0156-0164] of Ogihara et al. 20150004791 and to add a crosslinking agent such as those having hydroxymethyl or alkoxymethyl groups used in the examples of Ogihara et al. 20140093825 or the hydroxymethylpyran compounds disclosed at [0166] of Ogihara et al. 20150004791, based upon the disclosure of the polyhydroxy containing groups at [0165-0168] of Ogihara et al. 20150004791 which are recognized in the art as facilitating crosslinking due to the presence of methylol, alkoxymethyl, acryloylmethyl, double bonds, epoxies, thioepoxies, isocyanates, azides, alkenylethers or hydroxy groups as crosslinking sites in [0055-0060] of Hatakeyama et al. JP 2007-199653 which is referenced at [0107] of Ogihara et al. 20140093825. The composition are inherently wet etchable in a mixture of 1% aqueous hydrogen peroxide solution including 0.6 wt% ammonia based upon the evidence of the etching of film 11 (sol 11) in table 4, where 347 angstroms of the thickness was removed by treatment with this H2O/H2O2/NH3 solution at 50 degrees C for 10 minutes [0225]. The examiner also holds that it is inherently etchable in hydrogen peroxide solutions which have had their pH adjusted by the addition of sulfuric acid based upon the disclosure at [0198] of Ogihara et al. 20150004791

Further, to modify the resulting composition  by adding other monomers to polymer B such as those bounded by formula 4 , where S1 or S2 is COO and the Q1-U and Q4 are t-butyl [0088-0091]  of Ogihara et al. 20150004791 or A-1-1 to A-1-3 [0021-0023] of Ogihara et al. 20150004791 disclosed in the formation of the disclosed polymers/hydrolysis products corresponding to component A or B with a reasonable expectation of forming useful resist underlayer materials.



In response to the arguments of 4/19/2019, the examiner points out that polymer A11 of Ogihara et al. 20150004791include an acyloxy group in monomer 106 which is bonded to the Si through and alkylene chain as required by formula 5 of the instant claims and monomer 102 is bounded by formula 3, when c is 0 and the hydrolysis product is bounded by formula 4 when d and e are zero. The polymer resulting from the replacement of at least part of monomer 120 in polymer B4 with one of the ethoxyethoxyphenyl group containing compounds of 12th and 16th compounds in left column of page 36 results in a hydrolysate/condensate bounded by formula 1 of the claims and monomer 101 is bounded by formula 3, when c is 1, R7 is methyl (alkyl) and the hydrolysis product is bounded by formula 4 when 1 is 1, R9 is alkyl and e are zero.   Film 11 is taught in table 4 of Ogihara et al. 20150004791 as having a thickness of 349 angstrom initially, but 2 angstrom or less after treatment with a peroxide ammonia solution.  [0225]. Further, it is disclosed as removable with a solution or HCl/H2O2 [0056], and the acid added can be HCl, sulfuric or organic acids [0198] of Ogihara et al. 20150004791. The underlayer is baked to induce hydrolysis and prevent mixing with the upper resist film [0192] of Ogihara et al. 20150004791. The rejection stands.
The applicant argues that the composition includes component C, which includes a protecting groups which releases upon heating and results in a polymer which is soluble in a chemical solution.  The examiner points out that B-4 includes monomer 120 which includes a t-butoxy groups which is a leaving group fulfilling the argued functionality and connects to that group by a Si-C bond.   It is not clear exactly, what groups are present in the silanes of formula 4 or 5 relied upon by the applicant for that functionality.  As discussed previously, the film disclosed as removable with a solution or HCl/H2O2 [0056], and the acid added can be HCl, sulfuric or organic acids or a peeling solution of hydrogen peroxide. [0198] of Ogihara et al. 20150004791.  Further, this is an unrecited feature.  The instant application evidences removal of the underlayer using a hydrogen peroxide-sulfuric acid solution (prepub at [0183], but this does not seem to be different from the teachings of peroxide peeling solution at [0198] of Ogihara et al. 20150004791 and as no limitation regarding this appear in the claims it also fails to provide a basis for differentiating from composition where aqueous ammonia solutions are used as the peeling [0225-0226] of Ogihara et al. 20150004791.

In the response of 8/2/2020, the applicant argue that the prior art does not teach crosslinking agents meeting the claims. The examiner points out that the crosslinking agents CL-1 and CL-3 of Ogihara et al. 20140093825 (reproduced above), clearly include a cyclic melamine/triazine or cyclic glycoluril structure. Ogihara et al. 20150004791 exemplifies 
    PNG
    media_image15.png
    95
    123
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    89
    118
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    83
    112
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    75
    138
    media_image18.png
    Greyscale
on page 42 and other including cyclic structures on page 43.  Hatakeyama et al. JP 2007-199653 teaches epoxy crosslinking agents at [0057].  This limitation is met in the references applied.  These are not the aromatic rings of [0088-0090] of the prepub of the specification, but the claims are not limited to these and methoxymethylated glycoluril are specifically discussed at [0086] of the prepub of the instant specification and being crosslinking agents containing cyclic and methoxymethyl groups are clearly bounded by the claims.
 The silane of component A is met by the repeating unit on page 36 
    PNG
    media_image10.png
    43
    178
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    55
    219
    media_image11.png
    Greyscale
, which is disclosed as equivalent to that of monomer 120 used in polymer B4.  
With respect to component (C), the repeating unit 106 
    PNG
    media_image1.png
    49
    260
    media_image1.png
    Greyscale
of polymer A11 meets the limitation of formula (5) and the repeating units 100 and 101 meet the limitation of formula (3).  As discussed previously a peroxide peeling solution for the underlayer is discussed at [0198] of Ogihara et al. 20150004791.


The applicant argues in the response of 3/17/2021 that there is no clear motivation to select sol 11 of Ogihara et al. 20150004791.  The examiner points out that in determining the patentability of the claims, the examiner should identify the closest prior art, so the applicant can clearly focus on any differences and advance the prosecution by argument, amendment and/or declaration showings.  The examiner has identified sol 11 as being the closest composition in the prior art, pointing out that it includes a siloxane polymer which is similar to the siloxane polymer of component A, a second siloxane polymer corresponding to the siloxane polymer of component (C), a crosslinking accelerator, which is wet etchable in an ammonia/hydrogen peroxide solution, which is one of the wet etchant composition discussed in the prepub of the instant specification at [0141].  
The siloxane polymer B4 includes the 
    PNG
    media_image2.png
    68
    278
    media_image2.png
    Greyscale
 on page 36                     which is disclosed as equivalent to the repeating units 
    PNG
    media_image10.png
    43
    178
    media_image10.png
    Greyscale
  and
    PNG
    media_image11.png
    55
    219
    media_image11.png
    Greyscale
 on page 36, making the substitution of these acid labile group containing repeating units obvious and the component A obvious. Siloxane polymer A11 includes monomers 100 (phenyltrimethoxysilane) and 101(methyltrimethoxysilane) which are bounded by formula 3 and monomer 106 which include an acyloxy group (AcO-) and so meets the limitation of component C.    The examiner maintains the position that this is the closest prior art as one of the siloxane polymers (A11) includes the acyloxy group and the other siloxane  polymer (B4) includes an acid labile group and the composition includes a crosslinking accelerator and has demonstrated etchability in an ammonia/hydrogen peroxide solution.  If the applicant believes there is another composition which is closer, they may assert this along with their reasoning.  Identification of the closest prior art as an exemplified composition in the prior art allows the applicant to make a direct comparison with the closest prior art.  The addition of cross-linking agent is rendered obvious by the combination of Ogihara et al. 20140093825 and Hatakeyama et al. JP 2007-199653, noting the use of compounds [0165-0166] will inherently act as crosslinking agents.
The examiner points out that in claims 12-14,16-17 and 23, the etchability in a chemical solution limitation is met by the demonstrated etchability of sol 11 in the aqueous hydrogen peroxide/ammonia solution evidenced in table 4 of Ogihara et al. 20150004791.  This is one of the solutions described as a wet etching solution in the prepub of the instant application at [0142], where etchability in sulfuric acid/hydrogen peroxide is also discussed.  The applicant has not addressed the etchability with ammonia/hydrogen peroxide or the disclosed etching of the compositions of sulfuric acid/ hydrogen peroxide solutions taught in Ogihara et al. 20150004791 at [0225-0226] and discussed in the bolded text above, previously raised by the examiner on page 8 of the final action of 9/22/2021.   Given the direction to sulfuric acid/hydrogen peroxide etching/peeling compositions in Ogihara et al. 20150004791 at [0225-0226] there is a reasonable expectation they the composition will be etchable in those recited in claims 24 and 25, the applicant has the burden of providing evidence that they are not etchable in the specific compositions of claims 24 and 25.

The applicant argues that the crosslinking using the monomer [120] and C-O-C linkage is formed.  The applicant argues that when using the silane of formulae 1 and 2, a C-C bond is formed.  This is incorrect, the acid induced cleavage of the acetal results in a phenolic hydroxy group which reacts in a dehydration reaction with the hydroxy groups of the crosslinker in the same manner as the t-butoxyphenyl moiety of the monomer [120]. The position of the acid induced cleavage is inherent.  The applicant is directed to the acid cleavage illustrated in figure 4 of Schacht et al. “Acid labile crosslinked units: A new concept for deep-UV photoresists” J. Photopolymer. Sci. Technol., Vol. 9(4) pp 573-586 (1996), noting that the reaction pathway via structure II is preferred as this ion is more stable.



In the response of 6/17/2022, the applicant argues that one skilled in the art would recognize that while ammonia/peroxide solution are used in Ogihara et al. 20150004791, they cannot be removed using sulfuric acid/hydrogen peroxide solutions.  The examiner points out that Ogihara et al. 20150004791 specifically discusses at [0197-0200], the use of wet etching/peeling solution containing hydrogen peroxide where the pH is adjusted using either acid or alkali, where the acid can be an inorganic acid such as sulfuric acid.  This wet etch/peeling allows the BPSG film to be removed without damaging organic underlayers. Based upon this disclosure there is ample reason for one skilled in the art to be confident that the cured film from the composition rendered obvious by the combination of Ogihara et al. 20150004791, Ogihara et al. 20140093825 and Hatakeyama et al. JP 2007-199653 is peelable using sulfuric acid/hydrogen peroxide solutions. The modified polymer B is a siloxane meeting the limitation of component A of the instant claims, polymer A-11 meets the limitations of component C of the instant claims and the crosslinking agent such as those having hydroxymethyl or alkoxymethyl groups used in the examples of Ogihara et al. 20140093825 or the hydroxymethylpyran compounds disclosed at [0166] of Ogihara et al. 20150004791 meet the limitations of component B of the instant claims as evidenced by Hatakeyama et al. JP 2007-199653.


Claims 14,16-17,24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. 20150004791, in view of Ogihara et al. 20140093825 and Hatakeyama et al. JP 2007-199653, further in view of Takeda et al. 20140377957. 
Takeda et al. 20140377957 teaches repeating units bounded by formula 2-1, where 

    PNG
    media_image19.png
    103
    294
    media_image19.png
    Greyscale
 in the hydrolyzable silane of Formula (3), R.sup.4 is an organic group including a hydrocarbon optionally having a substituent and is bonding to a silicon atom through a Si--C bond.  Examples of the hydrolyzable group such as an alkoxy group, an acyloxy group, and a halogen atom used as R.sup.5 of Formula (3) include the above exemplified hydrolyzable groups. [0055-0056]. 

    PNG
    media_image20.png
    229
    156
    media_image20.png
    Greyscale

	In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the monomers used in the formation of polymer B in the composition rendered obvious by the combination of Ogihara et al. 20150004791, Ogihara et al. 20140093825 and Hatakeyama et al. JP 2007-199653 by replacing the alkoxy moieties with halogen or acyloxy moieties based upon their disclosed equivalence as leaving groups in the condensation reaction of forming the siloxane polymer in Takeda et al. 20140377957. 

Claims 23,29,32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowable over the prior art of record as there is no direction to the linkage R4 between the Si and phenyl group in formulae 1 and 2 being either an arylene or cycloalkylene group.
	Claim 23 is allowable over the prior art, but rejected under 112 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                       July 27, 2022